DETAILED ACTION
	This non-final action is responsive to the Request for Continued Examination (RCE) filed November 15, 2021.  Claims 1, 3, 5, 7-9, 11, 13, 15, and 17 are currently amended.  Claims 1-20 are pending in this application.
The present application is a continuation of US Patent Application 14/963,674, which is now US Patent 10/496,632.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 10,558,644.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 11 of US Patent 10,558, 644 teaches each limitation in claims 1, 7 and 13 of the present invention with the exception of SQL statements.   However, claims 1, 6 and 11 of US Patent 10,558, 644 teach executable statements, which may obviously be SQL statements.
Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 9,547,687.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 11 of US Patent 9,547,687teaches each limitation in claims 1, 7 and 13 of the present invention with the exception of SQL statements.   However, claims 1, 6 and 11 of US Patent 9,547,687 teach executable statements, which may obviously be SQL statements.
Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 9,275,099.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 11 of US Patent 9,275,099 teaches each limitation in claims 1, 7 and 13 of the present invention with the exception of SQL statements.   However, claims 1, 6 and 11 of US Patent 9,275, 099 teach executable statements, which may obviously be SQL statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pazdziora (US 2010/0185645 A1) in view of Clark et al. (US 2013/0166539 A1) (‘Clark’).

With respect to claims 1, 7 and 13, Pazdziora teaches: a computer-implemented method; a non-transitory computer storage medium (paragraph 65) encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations; and a system comprising: one or more computers and one or more storage devices (paragraph 64) storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
obtaining data including a first set of fields and a first set of field values (data from second DBMS) (paragraphs 16 and 23);
obtaining a first structured query language SQL statement, the first SQL statement referencing a second set of fields of a dataset of a data source, the first SQL statement including one or more operations configured for operating on the dataset of the data source (receiving SQL command having SQL language specific to first DBMS, including unsupported SQL language) (paragraphs 22 and 27); 
rewriting/converting unsupported SQL language to language appropriate for second DBMS) (paragraphs 23, 28 and 61); and 
generating a second SQL statement that includes the at least one command (paragraphs 23, 28 and 61); and 
causing execution of the second SQL statement on the data from the user interface (paragraphs 28 and 29) (rewritten SQL command executed on second DBMS); and
generating a response to the first SQL statement based on execution of the second SQL statement on the data from the user interface, wherein execution of the second SQL statement is independent of accessing the second set of fields of the dataset of the data source (generating a response to received SQL command based on execution of rewritten SQL statement on second DBMS; execution of rewritten SQL command is independent of accessing first DBMS) (paragraph 29).

Pazdziora does not explicitly teach obtaining data from a user interface; mapping the first set of fields to the second set of fields based on the field values of the first set of fields in the data from the user interface; or generating, based on the mapping, at least one command configured to perform the one or more operations on the first set of fields and the first set of field values of the data from the user interface.
Clark teaches: obtaining data from a user interface, the data including a first set of fields and a first set of field values (“a selection criterion consists of a field name (for a logical field), a comparison operator and a value expression (what is field is being compared to”) (paragraphs 25, 40 and 47); 
mapping the first set of fields to the second set of fields based on the field values of the first set of fields in the data from the user interface (uses the field name from a selection criterion of the abstract query to look up the definition of the field in the data abstraction model) (paragraphs 5, 25, 40 and 47); 
generating, based on the mapping, at least one command configured to perform the one or more operations on the first set of fields and the first set of field values of the data from the user interface (paragraphs 47-48); 
generating a second SQL statement that includes the at least one command (paragraphs 47-48); and 
causing execution of the second SQL statement on the data from the user interface (paragraph 48).
It would have been obvious to person having ordinary skill in the art prior to the effective filing date of the invention to have modified the SQL statement generation of Pazdziora by that of Clark to enable improved query processing that improves usability of databases by allowing user-friendly terminology based on field mapping (Clark, abstract, paragraph 14).

With respect to claims 3, 9, and 15, Pazdziora in view of Clark teaches wherein that least one command includes a command syntax that is a proprietary variation of an SQL programing language (Pazdziora, paragraph 15).

With respect to claims 4, 10 and 16, Pazdziora in view of Clark teaches: 
identifying an operation not supported by the data source (Pazdziora, paragraph 32); and 
determining a function from a function library capable of performing the operation (Pazdziora, paragraphs 35 and 52).

With respect to claims 5, 11 and 17, Pazdziora in view of Clark teaches:
determining whether the operation applies to an input or an output (Pazdziora, paragraph 32) (identifying if there is non-supported SQL language, which can be insert or select statements); and 
in response to determining the operation applies to an input: 
performing the function against information provided in the first SQL statement (Pazdziora, paragraph 36), and 
including a result of the function in the at least one command (Pazdziora, paragraphs 36-37).

	With respect to claims 6, 12 and 18, Pazdziora in view of Clark teaches:
determining whether the operation applies to an input or an output (Pazdziora, paragraph 32) (identifying if there is non-supported SQL language, which can be insert or select statements); and 
in response to determining the operation applies to an output: 

providing the at least one command to the data source (Pazdziora, paragraphs 28, 35 and 52-58), and 
applying the function to a result provided by the data source in response to the at least one command (Pazdziora, paragraphs 29, 35 and 52-58).

With respect to claim 19 Pazdziora in view of Clark teaches identifying a data type associated with one or more fields of the first set of fields (Pazdziora, paragraph 32; Clark, paragraph 41); and identifying a conversion operation for converting the field values of the first set of fields to the data type associated with the one or more fields of the first set of fields (Pazdziora, paragraph 32; Clark, paragraphs 25, 40-41 and 47).

With respect to claim 20, Pazdziora in view of Clark teaches: further comprising: generating a derived table using the data from the user interface, the derived table specifying the mapping of the first set of fields to the second set of fields and specifying one or more data conversion operations (Pazdziora, paragraph 32; Clark, paragraphs 25, 40 and 47).


Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pazdziora (US 2010/0185645 A1) in view of Clark, and further in view of Johnson (US 2014/0214890 A1).


Pazdziora does not explicitly teach wherein the data source is a NoSQL database.
Johnson teaches a database shard arbiter (see abstract), in which he teaches identifying and generating a command based on a NoSQL target data store for a SQL statement (paragraph 38).  (Johnson teaches translating a SQL query as needed to provide a query to a relevant database, such as NoSQL, in its respective language.)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the data store of Pazdziora to be a NoSQL database as taught by Johnson to enable querying (or other commands) of databases having different languages without the need for customization (Johnson, abstract). 

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.  Applicant argues that Pazdziora fails to teach generating a response to the first SQL statement based on execution of the second SQL statement on the data from the user interface, wherein execution of the second SQL statement is independent of accessing the second set of fields of the dataset of the data source.  The examiner disagrees.  Pazdziora teaches generating a response to received SQL command (first SQL statement) based on execution of rewritten SQL statement (second SQL statement) on second DBMS (obtained data from second DBMS), and the execution of rewritten SQL command is independent of accessing first DBMS (second set of fields referenced in first SQL statement) (paragraphs 28-29).  As such, the cited prior art teaches the above argued limitation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 4, 2021